United States Securities and Exchange Commission Washington, DC 20549 FORM 10-QSB xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Tennessee Valley Financial Holdings, Inc. (Exact name of small business issue as specified in its charter) Tennessee 401 South Illinois Avenue, Oak Ridge, Tennessee (State or other jurisdiction of incorporation or organization) (Address of principal executive office) 45-0471419 37830 (I.R.S. Employer Identification No.) (Zip Code) Registrant's telephone number, including area code: (865) 483-9444 Indicate by mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x The number of outstanding shares of the registrant's Common Stock, par value $1.00 per share, was 1,508,931 on August 13, 2007. FORM 10-QSB Index PART I. FINANCIAL INFORMATION Page Number Item 1. Financial Statements Consolidated Statements of Financial Conditionas of June 30, 2007 (Unaudited) and December 31, 2006 3 Consolidated Statements of Operationsfor the three and six months ended June 30, 2007 and 2006 (Unaudited) 4 Consolidated Statement of Changes in Stockholders’Equity for the six months ended June 30, 2007 (Unaudited) 5 Consolidated Statements of Cash Flows for thesix months ended June 30, 2007 and 2006 (Unaudited) 6 Consolidated Statements of Comprehensive Incomefor the six months ended June 30, 2007 and 2006 (Unaudited) 7 Notes to Unaudited Consolidated Financial Statements 8-10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11-17 Item 3. Controls and Procedures 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults upon Senior Securities 18 Item 4. Submission of Matters to a Voteof Securities Holders 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signature 19 2 Part l. FINANCIAL INFORMATION Item 1 - Financial Statements Tennessee Valley Financial Holdings, Inc. and Subsidiary Consolidated Statements of Financial Condition June 30,2007 (Unaudited) December 31, 2006* (In thousands, except share and per share data) Assets Cash and due from banks $ 3,464 $ 3,226 Federal funds sold 6,636 11,941 Cash and cash equivalents 10,100 15,167 Investment securities available for sale, at fair value 21,742 20,156 Loans, net 146,233 141,263 Loans held for sale, at fair value 1,437 788 Federal Home Loan Bank Stock, at cost 703 634 Banking premises and equipment, net 5,459 5,132 Accrued interest receivable 1,069 1,119 Deferred income tax benefit 381 278 Other real estate owned 650 507 Prepaid expenses and other assets 1,375 1,468 Total Assets $ 189,149 $ 186,512 Liabilities and Stockholders’ Equity Deposits $ 156,507 $ 153,352 Borrowings 14,549 15,060 Accrued interest payable 1,167 1,245 Other liabilities 326 355 Total liabilities 172,549 170,012 Stockholders’ equity Common stock, $1.00 Par Value, 2,000,000 shares authorized, 1,508,931 issued and outstanding at June 30, 2007, 1,500,700 issued and outstanding at December 31, 2006 1,510 1,501 Treasury stock, 1500 shares (22 ) - Capital in excess of par value 11,454 11,319 Retained earnings 3,905 3,750 Accumulated other comprehensive loss (247 ) (70 ) Total Stockholders’ Equity 16,600 16,500 Total Liabilities and Stockholders’ Equity $ 189,149 $ 186,512 * Derived from audited consolidated financial statements.The accompanying notes are an integral part of these financial statements 3 Tennessee Valley Financial Holdings, Inc. and Subsidiary Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (In thousands, except share and per share data) (In thousands, except share and per share data) Interest Income: Loans, including fees $ 3,000 2,477 $ 5,957 4,692 Investment securities 242 205 476 403 Federal funds sold 183 66 369 152 Other interest income 11 8 21 17 Total interest income 3,436 2,756 6,823 5,264 Interest Expense: Deposits 1,497 1,090 2,987 2,016 Borrowings 187 118 373 243 Total interest expense 1,684 1,208 3,360 2,259 Net interest income 1,752 1,548 3,463 3,005 Provision for loan losses 222 41 318 136 Net interest income after provision for loan losses 1,530 1,507 3,145 2,869 Noninterest income: Service charges on deposit accounts 142 76 266 186 Fees on sale of mortgage loans 148 103 235 179 Net gainson sales of investment securities available for sale - - 5 23 Other income 42 83 61 150 Total noninterest income 332 262 567 538 Noninterest expense: Salaries and employee benefits 725 676 1,439 1,355 Net occupancy expense 231 230 479 439 Data processing fees 168 115 334 237 Advertising and promotion 31 34 65 61 Office supplies and postage 51 35 83 79 Legal and professional 97 37 178 73 Loan expense 76 89 137 177 Other 254 229 452 452 Total noninterest expense 1,633 1,445 3,167 2,873 Income before income tax expense 229 324 545 534 Income tax expense 65 106 164 184 Net Income $ 164 $ 218 $ 381 $ 350 Earnings per Common Share Basic $ 0.11 $ 0.20 $ 0.25 $ 0.32 Diluted $ 0.11 $ 0.20 $ 0.25 $ 0.32 The accompanying notes are an integral part of these financial statements. 4 Tennessee Valley Financial Holdings, Inc. and Subsidiary Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) Common stock Treasury stock Capital in excess of par value Retained earnings Accumulated Other Comprehensive loss Total stockholders’ equity (In thousands, except share and per share data) Balances at December 31, 2006 $ 1,501 $ - $ 11,319 $ 3,750 $ (70 ) $ 16,500 Net income - - - 381 - 381 Other comprehensive income - (177 ) (177 ) Cash dividends paid - - - (120 ) - (120 ) Stock dividends issued through DRIP 7 - 99 (106 ) - - Issuance of stock in lieu of director’s fees 2 - 19 - - 21 Compensation expense related to stock options vested - - 17 - - 17 Purchase of treasury stock - (22 ) - - - (22 ) Balances at June 30, 2007 $ 1,510 $ (22 ) $ 11,454 $ 3,905 $ (247 ) $ 16,600 The accompanying notes are an integral part of these financial statements. 5 Tennessee Valley Financial Holdings, Inc. and Subsidiary Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, 2007 2006 (In thousands) Cash Flows from Operating Activities: $ 381 $ 350 Net Income Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 318 136 Amortization of premium on investment securities 17 18 Depreciation 160 152 Net gain on sale of available for sale securities (5 ) (23 ) Provision for loss on other real estate owned 7 - Stock dividends on FHLB Stock (69 ) (17 ) Compensation expense related to stock options vested 17 12 Proceeds from issuance of stock in lieu of Director’s fees 21 - Changes in operating assets and liabilities: Accrued interest receivable 50 (125 ) Other assets 93 5 Accrued interest payable and other liabilities (107 ) 538 Net cash provided by operating activities 884 1,046 Cash Flows from Investing Activities: Proceeds from sales of investment securities available for sale 227 976 Proceeds from maturities and calls of investment securities available for sale 1,485 2,386 Purchases of investment securities available for sale (3,590 ) (3,638 ) Loans originated, net of payments received (5,438 ) (19,823 ) Additions to banking premises and equipment (487 ) (1,217 ) Net (increase) decrease in loans held for sale (649 ) 631 Net cash used in investing activities (8,452 ) (20,685 ) Cash Flows from Financing Activities: Increase in deposits, net 3,155 12,495 Proceeds from issuance of common stock - 50 Purchase of treasury stock (22 ) - Proceeds from exercise of stock options - 6 Cash dividends paid (120 ) - Repayments of other borrowings (511 ) (758 ) Net cash provided by financing activities 2,502 11,793 Net Increase (Decrease) in Cash and Cash Equivalents (5,067 ) (7,846 ) Cash and Cash Equivalents, Beginning of Period 15,167 11,752 Cash and Cash Equivalents, End of Period $ 10,100 $ 3,906 Supplementary Disclosure of Cash Flow Information: Interest paid on deposit accounts and other borrowings $ 3,354 $ 2,364 Income taxes paid $ 200 $ 160 Supplementary Disclosures of Noncash Investing Activities: Change in unrealized gain (loss) on available for sale investment securities $ (280 ) $ (277 ) Change in deferred tax associated with unrealized gain (loss) on investment securities available for sale $ (186 ) $ (103 ) Change in net unrealized gain (loss) on available for sale investment securities $ (94 ) $ (174 ) The accompanying notes are an integral part of these financial statements. 6 Tennessee Valley Financial Holdings, Inc. and Subsidiary Consolidated Statements of Comprehensive Income (Unaudited) Six Months Ended June 30, 2007 2006 (In thousands) Net income $ 381 $ 350 Other comprehensive income, net of tax: Unrealized gains/loss on investments securities (276 ) (18 ) Reclassification adjustment for gains/losses included in net income (5 ) (1 ) Income taxes related to unrealized gains/losses on investment securities 104 7 Other comprehensive loss, net of tax (177 ) (12 ) Comprehensive income $ 204 $ 338 The accompanying notes are an integral part of these financial statements. 7 Note 1 – Basis of Presentation The consolidated financial statements include the accounts of Tennessee Valley Financial Holdings, Inc. (the “Company”), a bank holding company, and its wholly-owned subsidiary, TnBank (the “Bank”). All intercompany balances and transactions have been eliminated. The accompanying unaudited consolidated financial statements (except for the condensed consolidated statement of financial condition at December 31, 2006, which is derived from audited consolidated financial statements) have been prepared in accordance with accounting principles generally accepted in the United States (“US GAAP”) for interim financial information and with the instructions to Form 10-QSB of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by US GAAP for complete financial statements. In the opinion of management, all adjustments (none of which were other than normal recurring accruals) necessary for a fair presentation of the financial position and results of operations for the periods presented have been included. The results of operations for the three and six month periods ended June 30, 2007 are not necessarily indicative of the results of operations that may be expected for the Company’s fiscal year ending December 31, 2007. The Company’s accounting policies are set forth in Note 1 of the Notes to Consolidated Financial Statements in the Company’s 2006 audited consolidated financial statements, which are included in the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2006. This quarterly report should be read in conjunction with such annual report. Note 2 - Commitments As of June 30, 2007, the Company had outstanding commitments to advance construction funds and to originate loans in the amount of $33.5 million and commitments to advance existing home equity and other credit lines in the amount of $30.2 million. In addition, the Company has also conveyed $1million in standby letters of credit. Note 3 – Loans Loans at June 30, 2007 and December 31, 2006 were as follows: June 30, 2007 December 31, 2006 (In thousands) Commercial and Industrial $ 27,242 $ 23,308 Commercial real estate 13,788 15,788 Industrial real estate 44,409 41,444 Construction and land development 35,550 36,561 Consumer and other 27,067 25,879 Unearned loan fees (111 ) (140 ) Loans, net of unearned loan fees 147,945 142,840 Allowance for loan losses (1,712 ) (1,577 ) Loans, net $ 146,233 $ 141,263 8 Note 3 – Loans (Continued) Transactions in the allowance for loan losses and certain information about nonaccrual loans 90 days past due but still accruing interest for the six months ended June 30, 2007 and twelve months ended December 31, 2006 were as follows: June 30, 2007 December 31, 2006 (In thousands) Commercial and Industrial $ 27,242 $ 23,308 Commercial real estate 13,788 15,788 Industrial real estate 44,409 41,444 Construction and land development 35,550 36,561 Consumer and other 27,067 25,879 Unearned loan fees (111 ) (140 ) Loans, net of unearned loan fees 147,945 142,840 Allowance for loan losses (1,712 ) (1,577 ) Loans, net $ 146,233 $ 141,263 June 30, 2007 December 31, 2006 (In thousands) Loans past due 90 days still on accrual $ 485 $ 19 Non accrual loans 399 285 Total $ 884 $ 304 Note 4 – Earnings Per Share of Common Stock Basic earnings per share (EPS) of common stock is computed by dividing net income by the weighted average number of common shares outstanding during the period. Diluted earnings per share of common stock is computed by dividing net income by the weighted average number of common shares and potential common shares outstanding during the period. Stock options are regarded as potential common shares. Potential common shares are computed using the treasury stock method. The Company issued a stock split during 2006.All references in these financial statements to per share results and weighted average common and common equivalent shares outstanding have been adjusted for the effects of this stock split. The following is a reconciliation of the numerators and denominators used in the basic and diluted earnings per share computations for the six months ended June 30, 2007 and 2006: Three Months Ended June 30, 2007 Three Months Ended June 30, 2006 Income (Numerator) Shares (Denominator) Income (Numerator) Shares (Denominator) (Amounts in thousands, except share and per share data) Basic EPS Income available to common shareholders $ 164 1,510,042 $ 218 1,081,972 Effect of dilutive securities Stock options outstanding - 38,715 - 22,369 Diluted EPS Income available to common shareholders plus assumed conversions $ 164 1,548,757 $ 218 1,104,341 9 Six Months Ended June 30, 2007 Six Months Ended June 30, 2006 Income (Numerator) Shares (Denominator) Income (Numerator) Shares (Denominator) (Amounts in thousands, except share and per share data) Basic EPS Income available to common shareholders $ 381 1,507,847 $ 350 1,080,891 Effect of dilutive securities Stock options outstanding - 37,360 - 22,409 Diluted EPS Income available to common shareholders plus assumed conversions $ 381 1,545,207 $ 350 1,103,300 Note5 – Income Taxes In July 2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation No.48, Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No.109, (FIN 48). This interpretation clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No.109,Accounting for Income Taxes . The interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. The Company adopted the provisions of FIN 48 on January1, 2007. There are no uncertain tax positions for the open tax years that fall below the “more-likely-than-not” threshold prescribed by FIN 48 as of June30, 2007. The Company has recognized no penalties or interest for the period presented. The Company or its subsidiary files income tax returns in the U.S. federal jurisdiction andTennessee. The Company is no longer subject to U.S. federal or state examinations by tax authorities for the years before 2003. ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS RESULTS OF OPERATIONS FOR THE THREE AND SIX MONTH PERIODS ENDING JUNE 30, 2007 AND 2006 GENERAL We are a Tennessee bank holding company which acquired the Bank through a share exchange in May 2002. We are a registered bank holding company under the Federal Reserve Act. Our only activity is owning the Bank which commenced operations on May 30, 1995. For the six months ending June 30, 2007 we earned net income of $381,000 or $0.25 per share as compared to $350,000 or $0.32 per share for the corresponding period in 2006. The increase in net income for the first six months of 2007 was due to increased interest income on loans which resulted from a $5.0 million increase in net loans for the six months ending June 30, 2007 as compared to the six months ending June 30, 2006.For the three months ending June 30, 2007 we earned net income of $164,000 or $0.11 per share as compared to $218,000 or $0.20 per share for the same period of 2006.The decease in net income for the second quarter of 2007 mainly resulted from a $222,000 provision for loan losses during the second quarter of 2007 as compared to a $41,000 provision for loan losses for the second quarter of 2006.The table below represents certain key financial ratios for the first two quarters of 2007 and 2006, respectively. 10 Six Months Ended June 30, 2007 2006 Return on Average Assets 0.39 % 0.45 % Return on Average Equity 4.65 % 5.82 % Earnings per share – basic $ 0.25 $ 0.32 CRITICAL ACCOUNTING POLICIES AND ESTIMATES The notes to our audited consolidated financial statements for the year ended December 31, 2006 included in the Tennessee Valley Financial Holdings, Inc. 2006 Annual Report on Form 10-KSB contain a summary of our significant accounting policies. We believe that our policies with respect to the methodology for our determination of the allowance for loan losses, involve a high degree of complexity and require management to make difficult and subjective judgments which often require assumptions or estimates about highly uncertain matters. Changes in these judgments, assumptions or estimates could cause reported results to differ materially. This critical policy and its application are periodically reviewed with the Audit Committee and our Board of Directors. We consider the following accounting policy to be most critical in its potential effect on our financial position or results of operations: Allowance for Loan Losses The Allowance for Loan Losses (“ALL”) is established through a provision for loan losses based on our evaluation of the risks inherent in TnBank’s loan portfolio, prior loss history and the regional economy. The ALL is maintained at an amount we consider adequate to cover loan losses which are deemed probable and estimable. The allowance is based upon a number of factors, including asset classifications, economic trends, industry experience and trends, industry and geographic concentrations, estimated collateral values, our assessment of the credit risk inherent in the portfolio, historical loan loss experience, and TnBank’s underwriting policies. All loans in the portfolio are assigned an allowance percentage requirement based on the type of underlying collateral and payment terms. Furthermore, loans are evaluated individually and are assigned a credit grade using such factors as the borrower’s cash flow, the value of the collateral and the strength of any guarantee. Loans identified as having weaknesses, or adverse credit grades, are assigned a higher allowance percentage requirement than loans where no weaknesses are identified. We routinely monitor our loan portfolio to determine if a loan is deteriorating, therefore requiring a higher allowance requirement. Factors we consider are payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. The allowance percentage requirement changes from period to period as a result of a number of factors, including: changes in the mix of types of loans; changes in credit grades within the portfolio, which arise from a deterioration or an improvement in the performance of the borrower; changes in the historical loss percentages and delinquency trends; current charge offs and recoveries; and changes in the amounts of loans outstanding. Although we believe that we have established and maintained the ALL at adequate levels, future adjustments may be necessary if economic, real estate and other conditions differ substantially from the current operating environment. We will continue to monitor and modify our ALL as conditions dictate. NET INTEREST INCOME Net interest income was $1.8 million for the three months ended June 30, 2007, an increase of approximately 13% or $204,000 over the same period in 2006.Net interest income for the six months ended June 30, 2007 was $3.5 million as compared to $3.0 million for the same period in 2006, an increase of $458,000 or 15%.The increase in net interest income was due to an increase in the volume and rate of interest earning assets.The net interest margin (annualized) declined to 3.81% as of June 30, 2007 compared to 4.15% for June 30, 2006 for the six month periods.While some improvement is noted in the yield on earning assets, a greater increase in overall rates on interest bearing liabilities attributed to the decline in the net interest margin.Average loans increased approximately $27.6 million to $146.6 million at June 30, 2007, as compared to $119.0 million at June 30, 2006. Average loans were approximately 80% of total earning assets at June 30, 2007 and 82% at June 30, 2006. 11 The yield on total earning assets increased 22 basis points for the six months ended June 30, 2007 as compared to the six months ended June 30, 2006. The increase in loan volume along with the increase in overall interest rates from the prior year period has enhanced yields on the loan portfolio and investments. Yields on federal funds sold, on which rates can change overnight, increased 66 basis points for the six month period ended June 30, 2007 as compared to the same period in 2006, while yields on investment securities increased only 24 basis points for the six months ended June 30, 2007 as compared to the same period in 2006. Total interest expense was approximately $1.7 million for the quarter ended June 30, 2007, a 39% increase as compared to the same period in 2006.For the six months ended June 30, 2007, total interest expense increased to $3.4 million as compared to $2.3 million for the six months ended June 30, 2006, an increase of $1.1 million or 49%.This increase is primarily related to an increase in the average volume of interest bearing deposits from $121.0 million for the first six months of 2006 to $146.9 million for the same period in 2007, and an increase in FHLB advances and other borrowings of $6.6 million from June 30, 2006 to June 30, 2007.The average rate on interest-bearing deposits was 4.07% for the first six months of 2007, 74 basis points higher than the average rate on deposits during the first six months of 2006. This increase is a direct result of the rising interest rate environment during the first half of 2006. Though the average cost of borrowed funds decreased to 4.95% for the first six months of 2007 compared to 5.78% for the same period in 2006, the overall rate on interest-bearing liabilities increased to 4.15% for the first six months of 2007 as compared to 3.49% for the same period in 2006, an increase of 66 basis points. 12 Six Months Ended (in thousands) June 30, 2007 June 30, 2006 Average balance Interest Yield/ Rate (Annualized) Average balance Interest Yield/ Rate (Annualized) Loans $ 146,612 $ 5,957 8.13 % $ 118,989 $ 4,692 7.89 % Investment securities (1) 22,061 510 4.62 % 19,778 433 4.38 % Federal funds sold and other 13,990 369 5.28 % 6,585 152 4.62 % Total earning assets 182,663 6,836 7.48 % 145,352 5,277 7.26 % Other assets 10,956 8,651 Total Assets $ 193,619 $ 154,003 Interest-bearing deposits $ 146,925 2,987 4.07 % $ 121,001 2,016 3.33 % Securities sold under agreementsto repurchase and otherborrowings 15,078 373 4.95 % 8,407 243 5.78 % Total Interest Bearing Liabilities 162,003 3,360 4.15 % 129,408 2,259 3.49 % Noninterest Bearing Deposits 13,760 11,821 Other liabilities 1,472 740 Total Liabilities 177,235 141,969 Total Stockholders' Equity 16,384 12,034 Total Liabilities and Stockholders' Equity $ 193,619 $ 154,003 Net interest income $ 3,476 $ 3,018 Net interest spread 3.33 % 3.77 % Net interest margin 3.81 % 4.15 % (1) Fully Taxable Equivalent (FTE) at a 38% income tax rate and a 20% TEFRA disallowance.The FTE basis adjusts for the tax benefits of income on certain tax-exempt investments. The Company's profitability is dependent to a large extent upon net interest income, which is the difference between its interest income on interest-earning assets and interest expense on interest-bearing liabilities. During the first half of 2006, interest rates increased in steady increments applied by the Federal Reserve Bank. The Company will be affected by changes in levels of interest rates and other economic factors beyond its control, particularly to the extent that such factors affect the overall volume of its lending and deposit activities. A sudden increase in interest rates could have an adverse impact on the Company’s net income through a narrower interest margin and reduced lending volume. While the overall lending volume has not been particularly affected by rising rates, the net interest margin, as previously noted, has been impacted. The Company’s Asset/Liability Committee (“ALCO” committee) follows the Asset/Liability Management Policy approved by the board of directors. The ALCO committee is scheduled to meet at least quarterly or more often as considered necessary to discuss asset/liability management issues and make recommendations to the board of directors regarding prudent asset/liability management policies and procedures. Some of the issues the ALCO committee considers include: local and national economic forecasts; interest rate forecasts and spreads; mismatches between the maturities of the Company’s assets (loans, and investments) and liabilities (deposits and borrowings); anticipated loan demands; and the liquidity position of the Company. 13 The matching of assets and liabilities may be analyzed by examining the extent to which such assets and liabilities are "interest rate sensitive" and by monitoring an institution's interest rate sensitivity "gap."An asset or liability is said to be interest rate sensitive within a specific time period if it will mature or reprice within that time period.The interest rate sensitivity gap is defined as the difference between the amount of interest-earning assets maturing or repricing within a specific time period and the amount of interest-bearing liabilities maturing or repricing within that time period.A gap is considered positive when the amount of interest rate sensitive assets exceeds the amount of interest rate sensitive liabilities.A gap is considered negative when the amount of interest rate sensitive liabilities exceeds the amount of interest rate sensitive assets.During a period of rising interest rates, a negative gap would tend to adversely affect net interest income while a positive gap would tend to result in an increase in net interest income.During a period of falling interest rates, a negative gap would tend to result in an increase in net interest income while a positive gap would tend to adversely affect net interest income. As of June 30, 2007, the Company has a positive gap for the next twelve month period. PROVISION FOR LOAN LOSSES Provision for loan losses was $222,000 for the quarter ended June 30, 2007, compared to $41,000 for the quarter ended June 30, 2006. For the six months ended June 30, 2007, the provision for loan losses was $318,000 as compared to $136,000 for the six months ended June 30, 2006.The increase in the loan loss provision resulted from an increase in net charge-offs in the first six months of 2007 of $183,000 as compared to $78,000 in the first six months of 2006.As a percentage of average loans, the annualized rate of net charge-offs was 0.12% for the first six months of 2007 compared to a 0.07% ratio for the same period 2006.Management attributes the increase in net charge-off’s and the increase in adversely classified loans and non performing assets to a variety of reasons, including a slow down in the local economy as well as the local housing market.Management continues to diligently administer its’ credit quality and has adjusted its underwriting standards during 2007 to help mitigate what could be a declining economy resulting in higher possible delinquencies.These changes include, but are not limited to, increased requirements for down payments by borrowers on loan requests, higher debt to income requirements, and other similar measures. Analysis of the Allowance for Loan Losses (in thousands) Six Months Ended June 30, 2007 2006 Average Loans Outstanding $ 146,503 $ 118,989 Allowance at beginning of period 1,577 1,406 Charge-offs: Commercial, financial and agricultural - 14 Real Estate – mortgage 107 Other 87 74 Total charge-offs 194 88 Recoveries: Commercial, financial and agricultural - 3 Real Estate – mortgage 2 - Installment – consumer 9 7 Total Recoveries 11 10 Net charge-offs 183 78 Provision for loan losses 318 136 Balance at end of period $ 1,712 $ 1,464 Ratio of net charge-offs during the period to average loans outstanding during the period 0.12 % 0.07 % 14 As of June 30, 2007, management's review of the allowance for loan losses concluded that the balance was adequate to provide for potential losses based upon an evaluation of risk in the loan portfolio. Despite our credit standards, internal controls, and continuous loan review process, the inherent risk in the lending process results in periodic charge-offs. Through the provision for loan losses, we maintain a reserve for loan losses that management believes is adequate to absorb losses within the loan portfolio. In addition, various regulatory agencies, as an integral part of their examination procedures, periodically review our reserve for loan losses, and based on their judgment may require us to recognize additions to the reserve for loan losses. Management completes a formal analysis of the reserve for loan losses adequacy on a quarterly basis. A portion of this analysis is maintained as an unallocated reserve to recognize the imprecision in estimating the allowance for loan losses. Management strives on an ongoing basis to identify potential problems in its loan portfolio, resulting in more specific analysis of reserve amounts for specific loans. NONINTEREST INCOME Total noninterest income was approximately $332,000 for the quarter ended June 30, 2007 compared to $262,000 for the same period in 2006. For the six months ended June 30, 2007, total noninterest income was $567,000 as compared to $538,000 for the six months ended June 30, 2006.This increase is attributed to the increase of fees on the sale of mortgage loans and an increase of service charges on deposit accounts. NONINTEREST EXPENSE Noninterest expense totaled approximately $1.6 million for the quarter ended June 30, 2007 as compared to $1.4 million during the same period in 2006. For the first six months of 2007, the noninterest expense totaled $3.2 million as compared to $2.9 million for the first six months of 2006.Noninterest expense (annualized) as a percent of total average assets was 3.27% for the first six months of 2007 compared to 3.73% for the first six months of 2006. The increase in noninterest expense during the first six months of 2007 as compared to the same period in 2006 can be primarily attributed to increasing salaries and employee benefits, net occupancy expense, data processing expenses, and other expenses related to growth in our new branches that opened at the end of 2005.Though net interest expense increased, net interest expense as a percent of total average assets decreased 46 basis points due to asset growth. INCOME TAXES The Company recognizes income taxes under the asset and liability method established in Statement of Financial Accounting Standards No. 109, Accounting for Income Taxes. Under this method, deferred tax assets and liabilities are established for the temporary differences between the accounting basis and the tax basis of our assets and liabilities at enacted tax rates expected to be in effect when the amounts related to such temporary differences are realized or settled. Our deferred tax assets are reviewed quarterly and adjustments to such assets are recognized as deferred income tax expense or benefit based on management's judgment relating to the realizability of such assets. We recognized income tax expense of $65,000 and $106,000 for the quarter ended June 30, 2007 and 2006, respectively.For the six months ended June 30, 2007, the income tax expense was $164,000 as compared to $184,000 for the same period in 2006.The effective income tax rate for the Company was 30.1% for the first six months of 2007 and 34.5% for the first six months of 2006. BALANCE SHEET ANALYSIS - COMPARISON OF JUNE 30, 2, 2006 Assets totaled $189.1 million at June 30, 2007 as compared to $186.5 million at December31, 2006, an increase of 1.4%. The primary categories of asset growth were a $1.6 million increase in available for sale investment securities, a $5.0 million increase in net loans, and $649,000 increase in loans held for sale. INVESTMENT SECURITIES Investment securities were approximately $21.7 million, or 11.5% of total assets, at June 30, 2007, an increase of $1.6 million from December 31, 2006. We purchased $3.59 million in investment securities during the first two quarters of 2007, while maturities, calls, sales and principal pay-downs provided cash of $1.7 million. 15 The investment portfolio is comprised of U.S. Government and federal agency obligations and mortgage-backed securities issued by the Federal Home Loan Mortgage Corporation (FHLMC), the Federal Home Loan Bank (FHLB), the Federal Farm Credit Bank (FFCB), the Government National Mortgage Association (GNMA) and the Federal National Mortgage Association (FNMA). We also invest in tax-free, bank-qualified state, county and municipal bonds, and investment grade corporate debt securities. Mortgage-backed issues comprised 31.1% of the portfolio at June 30, 2007 and 32.5% at December 31, 2006. At June 30, 2007 and December 31, 2006, 100% of our portfolio was classified as available for sale and is reflected on the balance sheet at fair value with net unrealized gains and losses excluded from earnings and reported as a separate component of stockholders' equity, net of applicable deferred income taxes. The unrealized loss on investment securities available for sale was $391,000 at June 30, 2007, compared to an unrealized loss of $111,000 as of December31, 2006, primarily as a result of changes and volatility in the mortgage-backed securities market. The fair value of securities fluctuates with the movement of interest rates. During the fist two quarters of 2007, the interest rate environment has been less favorable creating an unrealized loss for bonds held at higher rates. LOANS During the first six months of 2007, loans increased $5.0 million to $146.2 million at June 30, 2007. Loans by Type (in thousands) June 30, 2007 December 31, 2006 Loans secured by real estate: Commercial properties $ 13,788 $ 15,788 Construction and land development 35,550 36,561 Residential and other properties 44,409 41,444 Total loans secured by real estate 93,747 93,793 Commercial and industrial loans 27,242 23,308 Consumer loans and other 27,067 25,879 Less: Allowance for loan losses (1,712 ) (1,577 ) Unearned loan fees (111 ) (140 ) $ 146,233 $ 141,263 Non-Performing Assets (in thousands) June.30, 2007 December 31, 2006 Non-accrual loans(1) $ 399 $ 326 Loans past due greater than 90 days and still accruing interest 485 19 Restructured loans 136 170 Other real estate owned 650 507 Total Non-Performing Assets $ 1,670 $ 1,022 (1) Included in non-accrual loans are $211,000 and $320,000 of loans considered impaired as of June 30, 2007 and December 31, 2006, respectively. 16 A loan is generally placed on non-accrual status and ceases accruing interest when loan payment performance is deemed unsatisfactory. All loans past due 90 days, however, are placed on non-accrual status, unless the loan is both well collateralized and in the process of collection. Cash payments received while a loan is classified as non-accrual are recorded as a reduction of principal as long as doubt exists as to collection. We had Other Real Estate Owned of $650,000 at June 30, 2007, as compared with $507,000 at December 31, 2006. We have three relationships that are considered restructured as defined by accounting standards. The classification as restructured was brought on by changes in the terms of the loans precipitated by deterioration in the borrowers’ financial condition. DEPOSITS Deposits grew approximately $3.2 million to $156.5 million at June 30, 2007, from $153.4 million at December 31, 2006. This increase was a result of demand deposit growth based on a campaign to increase core deposit growth.Core deposits, which include regular savings, money market, NOW and demand deposits, were $61.9 million, or 39.6% of total deposits, at June 30, 2007. Core deposits were 35.8% of total deposits at December 31, 2006. Time deposits totaled $94.6 million at June 30, 2007, a decrease of approximately $3.9 million from $98.5 million at December 31, 2006. Deposit Balances By Type *Derived from audited consolidated financial statements (in thousands) June 30, 2007 December 31, 2006* Demand Deposits: Noninterest bearing demand accounts $ 14,851 $ 13,944 NOW and money market accounts 43,101 37,191 Savings accounts 3,970 3,729 Total demand deposits 61,922 54,864 Term Deposits: Less than $100,000 54,731 56,555 $100,000 or more 39,854 41,933 Total Term Deposits 94,585 98,488 Total Deposits $ 156,507 $ 153,352 CAPITAL During the first six months of 2007, stockholders' equity increased $100,000 to $16.6 million. The change in stockholder’s equity was due primarily to net income of $381,000, offset by a cash dividend paid of $120,000 during the first quarter of 2007 and the purchase of treasury stock during the second quarter of 2007. Regulatory Capital TnBank (Wholly-Owned Subsidiary of Tennessee Valley Financial Holdings, Inc.) At June 30, 2007 Bank Well-Capitalized Levels Minimum Reglatory Requirement Tier 1 Capital as a percentage of risk-weighted assets 12.3 % 6.0 % 4.0 % Total Capital as a percentage of risk-weighted assets 13.4 % 10.0 % 8.0 % Tier 1 capital to average assets 9.7 % 5.0 % 4.0 % At December 31, 2006 Bank Well-Capitalized Levels Minimum Reglatory Requirement Tier 1 Capital as a percentage of risk-weighted assets 12.3 % 6.0 % 4.0 % Total Capital as a percentage of risk-weighted assets 13.4 % 10.0 % 8.0 % Tier 1 capital to average assets 10.1 % 5.0 % 4.0 % 17 LIQUIDITY AND CAPITAL RESOURCES Our primary sources of liquidity are deposit accounts, available-for-sale securities, principal and interest payments on loans and investment securities, Fed Fund lines, and Federal Home Loan Bank advances. At June 30, 2007, we held $22.0 million in available-for-sale securities. Deposits increased approximately $3.2 million during the first six months of 2007. We had $6.0 million of available federal funds lines and approximately $6.7 million of available borrowings from the Federal Home Loan Bank as of June 30, 2007. We can also enter into repurchase agreement transactions should the need for additional liquidity arise. At June 30, 2007, the Company had $304,000 in repurchase agreement balances outstanding. At June 30, 2007, the Company had capital of $16.6 million, or 8.8% of total assets as compared to $16.5 million, or 8.8% at December 31, 2006. Tennessee chartered banks that are insured by the FDIC are subject to minimum capital maintenance requirements. Regulatory guidelines define the minimum amount of qualifying capital an institution must maintain as a percentage of risk-weighted assets and average total assets. EFFECT OF NEW ACCOUNTING STANDARDS In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements,” which provides for enhanced guidance for using fair value to measure assets and liabilities.SFAS No. 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principals, and expands disclosures about fair value measurements.SFAS No. 157 is applicable under other accounting pronouncements that either require or permit fair value measurements and does not require any new fair value measurements.SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Company has not yet evaluated the impact of the implementation of SFAS No. 157. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities”.This statement permits entities to choose to measure many financial instruments and certain other items at fair value. The objective of this standard is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This statement is effective as of the beginning of fiscal years beginning after November 15, 2007, with early adoption permitted under certain circumstances. The Company did not choose to early adopt this standard. ITEM 3 – CONTROLS AND PROCEDURES The Company maintains a system of internal controls and procedures designed to provide reasonable assurance as to the reliability of our published financial statements and other disclosures included in this report. The Company’s Board of Directors, operating through its Audit Committee, which is composed entirely of independent outside directors, provides oversight of the Company’s financial reporting process. Management, including the Company’s President and Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of the Company’s disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) as of the end of the period covered by this report. Based upon that evaluation, the President and Chief Executive Officer and Chief Financial Officer concluded that the disclosure controls and procedures were effective, in all material respects, to ensure that information required to be disclosed in the reports the Company files and submits under the Exchange Act is recorded, processed, summarized and reported as and when required and that the controls and procedures ensure that such information is accumulated and communicated to the Company’s management as appropriate to allow timely decisions regarding required disclosure. There have been no changes in the Company’s internal control over financial reporting identified in connection with the evaluation that occurred during the Company’s last fiscal quarter that has materially affected, or that is reasonably likely to materially affect, the Company’s internal control over financial reporting. 18 PART II - OTHER INFORMATION Item 1.Legal Proceedings None. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities None. Item 4. Submission of Matters to a Vote of Security Holders The annual meeting of shareholders was held on April 24, 2007, at which the following two proposals were presented and acted upon. Proposal 1.To elect nine directors to serve until the next Annual Meeting of Shareholders and until their successors are elected and qualified: For Against Abstain Larry Beeman 859,628 52,198 A.P. Cappiello 868,257 43,658 J. Frank Jamison 855,504 56,320 Terry Kerbs 859,628 52,198 Thomas E. Tuck 909,925 1,900 Doug Moye 859,628 52,198 Bob Witt 855,504 56,320 For Against Abstain Proposal 2.To ratify the appointment of Dixon-Hughes, PLLC, as auditors for the Bank for 2007: 901,291 3,200 7,334 Item 5.Other Information OnJuly 2, 2007, Kenneth F. Scarbro was appointed asthe Company's Vice President andChief Financial Officer.From August 2006 through June 2007, Mr. Scarbro served as Controller, Stokely Hospitality Enterprises, Sevierville, Tennessee (operator of restaurants, fast food outlets, and wilderness lodges). From March 2003 through July 2006, Mr. Scarbro was engaged in a privateaccountingpractice consulting with small businesses. From July 2001 through February 2003, Mr. Scarbro served as Chief Financial Officer, Neptec Optical Solutions, Inc., Jefferson City, Tennessee (manufacturer and supplier of fiber optic components). Item 6.Exhibits Exhibit 31.1 Certification of Chief Executive Officer Pursuant to Rule 13a-14(a) Section 302 Certification Exhibit 31.2 Certification of Chief Financial Officer Pursuant to Rule 13a-14(a) Section 302 Certification Exhibit 32.1 Certification of Chief Executive Officer Pursuant to 18 U.S.C. ss. 1350 Section 906 Certification Exhibit 32.2 Certification of Chief Financial Officer Pursuant to 18 U.S.C. ss. 1350 Section 906 Certification 19 Signatures In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Tennessee Valley Financial Holdings, Inc. Date: August 13, 2007 By: /s/ Kenneth F.
